internal_revenue_service department of the treasury number release date index number 468a washington dc person to contact telephone number refer reply to cc psi plr-130089-02 date date legend transferor parent transferee subsidiary plant state commission a commission b commission c charge a b c d e f g h i dear this letter responds to a request from transferor dated date that we rule on certain tax consequences regarding the transfer of plant from transferor to subsidiary more specifically as set forth below rulings have been requested regarding the tax consequences under sec_468a of the internal_revenue_code to transferor subsidiary and the qualified nuclear decommissioning funds for plant transferor and subsidiary represent the facts and information relating to its request as follows plr-130089-02 parent is a publicly traded holding_company and is the common parent of an affiliated_group that files a consolidated federal_income_tax return transferor is a wholly owned subsidiary of parent transferor is a utility in state and is engaged in the electric generation transmission and distribution businesses transferor is under the regulatory jurisdiction of commission a commission b and commission c plant consists of three units transferor has a direct ownership_interest of a percent in unit sec_1 and of plant transferor also has a direct ownership_interest of b percent and a lessee ownership_interest of c percent for a total ownership_interest of a percent in unit of plant transferor maintains both qualified and nonqualified nuclear decommissioning funds with respect to its interests in each unit of plant in d commission a adopted rules for retail electric competition requiring various utilities to open a portion of their electric load for retail competition by e commission a also allowed utilities to recover stranded costs the difference between the value of jurisdictional assets used to provide electric service acquired prior to d and the assets' market_value in a competitive regime in f commission a adopted revised rules for retail electric competition that required various utilities to legally separate all competitive generation assets and services from noncompetitive assets and services through divestiture either to an unaffiliated party or to a separate corporate affiliate or affiliates by g a final modified version of the rules was adopted a year later the final version provides that decommissioning costs will continue to be collected from consumers as part of charge a pro-rata non-bypassable charge imposed on retail consumers proposed rates for the collection of charge must be filed and reviewed by commission a at least every three years on h transferor executed a settlement agreement with several major consumer groups the settlement agreement extended the date for divestiture by transferor of all generation and other competitive services to i it also fixed the level of transferor's stranded costs subject_to recovery approved unbundled rate schedules and granted transferor and parent certain waivers from commission a's more general rules on affiliate transactions and holding_company restructuring commission a subsequently approved the settlement agreement as part of the divestiture plan for the generation assets transferor will transfer all of its generation assets including plant and the associated qualified and nonqualified nuclear decommissioning funds to transferee in exchange for all of the outstanding_stock of transferee and an assumption by transferee of a portion of the debt of transferor next transferor will distribute all of the stock of transferee to parent following the distribution parent will own percent of the issued and outstanding_stock of both transferor and transferee then transferee will merge with and into subsidiary with subsidiary surviving the merger subsidiary is also a wholly owned subsidiary of parent through the merger a transfer of the generation assets from transferee to subsidiary will occur and subsidiary will succeed transferee as plr-130089-02 beneficiary and grantor of the qualified and nonqualified nuclear decommissioning funds after the divestiture plan is completed transferor will continue to engage in the electric transmission and distribution businesses subsidiary will become the licensee on the operating license for plant be liable for its portion of the decommissioning costs for plant and be the beneficiary and grantor of the qualified and nonqualified nuclear decommissioning funds pursuant to the final version of rules for retail electric competition transferor will continue to collect decommissioning expenses through charge directly from consumers requested ruling neither transferor transferee subsidiary nor their respective qualified nuclear decommissioning funds will recognize any gain_or_loss or otherwise take any income_or_deduction into account by reason of the divestiture plan requested ruling the subsidiary's qualified nuclear decommissioning funds will have a basis in the assets equal to the basis of such assets in transferor’s qualified nuclear decommissioning funds immediately prior to the divestiture plan sec_468a provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund the qualified nuclear decommissioning fund sec_468a limits the annual deduction of the electing taxpayer to the lesser_of the ruling_amount or the amount of decommissioning costs included in the electing taxpayer’s cost of service for ratemaking purposes for the taxable_year sec_468a provides that the ruling_amount means the amount determined by the service to be necessary to a fund that portion of the nuclear decommissioning cost with respect to the nuclear power plant that bears the same ratio to the total nuclear decommissioning costs with respect to such nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the nuclear power plant and b prevent any excessive funding of such costs or the funding of such costs at a rate more rapid than level_funding under sec_1_468a-2 of the income_tax regulations decommissioning costs are included in a taxpayer's cost of service for a taxable_year to the extent such costs are directly or indirectly charged to customers of the taxpayer by reason of electric energy consumed during the taxable_year or otherwise required to be included in the taxpayer's income under sec_88 and the corresponding regulations sec_1_88-1 provides that decommissioning costs directly or indirectly charged to customers of the taxpayer include all decommissioning costs that consumers are liable to pay by reason of electric energy furnished by the taxpayer during the taxable_year whether payable to the taxpayer a_trust state government or other entity plr-130089-02 sec_468a provides that the rate_of_tax on the income of a qualified nuclear decommissioning fund is percent sec_468a provides in pertinent part that the assets in a qualified nuclear decommissioning fund shall be used exclusively for satisfying the liability of any taxpayer contributing to the qualified nuclear decommissioning fund sec_1_468a-1 of the federal_income_tax regulations provides that an eligible_taxpayer is a taxpayer that possesses a qualifying interest in a nuclear power plant sec_1_468a-1 provides that a qualifying interest is a direct ownership_interest or a leasehold interest meeting certain additional requirements sec_1_468a-1 provides in part that a nuclear power plant is any nuclear power reactor that is used predominantly in the trade_or_business of the furnishing or sale of electric energy if the rates for such furnishing or sale have been established or approved by a public_utility commission sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law an electing taxpayer can establish and maintain only one qualified nuclear decommissioning fund for each nuclear power plant sec_1 468a- c i provides that if at any time during the taxable_year a nuclear decommissioning fund does not satisfy the requirements of sec_1_468a-5 the service may disqualify all or a portion of the fund as of the date that the fund does not satisfy the requirements sec_1_468a-5 provides that if a qualified nuclear decommissioning fund is disqualified the fair_market_value with certain adjustments of the assets in the fund is deemed to be distributed to the electing taxpayer and included in that taxpayer’s gross_income for the taxable_year sec_1_468a-6 generally provides rules for the transfer of an interest in a nuclear power plant and transfer of the qualified nuclear decommissioning fund where after the transfer the transferee is an eligible_taxpayer under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a based on the information submitted by transferor and subsidiary the service will treat the transfer as a disposition qualifying under the general provisions of sec_1_468a-6 commission a’s approval of the divestiture plan and the legal requirement that such plan and its provisions be followed enables the service to treat the transfer of plant and the related decommissioning costs as included in cost of service that are directly or indirectly charged to customers of subsidiary by reason of electric energy furnished by subsidiary within the meaning of sec_88 and sec_468a and the corresponding regulations thus under sec_1_468a-6 transferor’s funds will not be disqualified upon the transfer of plant and the funds to subsidiary plr-130089-02 sec_1_468a-6 provides that neither a transferor of an interest in a nuclear power plant nor the transferor’s fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of a sale_or_other_disposition sec_1_468a-6 provides that neither a transferee of an interest in a nuclear power plant nor the transferee’s fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of a sale_or_other_disposition accordingly neither transferor subsidiary nor their respective qualified funds will recognize gain_or_loss or otherwise take into account any income_or_deduction upon the transfer of the qualified nuclear decommissioning funds to subsidiary sec_1_468a-6 provides that transfers to which sec_1_468a-6 apply do not affect basis thus the qualified funds in the hands of subsidiary will have a basis in their assets equal to the basis in their assets prior to the transfer from transferor please note however that fundamental to making a deductible contribution to a qualified nuclear decommissioning fund pursuant to a schedule of ruling amounts under sec_468a are four requirements first a taxpayer must be an eligible_taxpayer second a taxpayer must be liable for the decommissioning of the nuclear power plant third a taxpayer must have decommissioning costs included in its cost of service for ratemaking purposes for the year for which the deductible contribution is made fourth a taxpayer must request and receive a schedule of ruling amounts from the service since transferor is under no legal_obligation to contribute on behalf of subsidiary into the qualified and nonqualified nuclear decommissioning funds the decommissioning expenses it collects directly from consumers through charge future decommissioning costs are not considered to be included in subsidiary’s cost of service for ratemaking purposes and no further contributions may be made to the qualified nuclear decommissioning funds with respect to plant except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above this letter_ruling is directed only to the taxpayer that requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the powers of attorney a copy of this letter_ruling is being sent to your authorized representative a copy of this letter_ruling also is being sent to the appropriate industry director lmsb sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
